Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 3, replace “a image plane” with --an image plane--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 3, replace “per seconds” with --per second--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tytgat et al. (WO 2013164304) in view of Koch et al. (U.S. PGPUB 20150294492) and further in view of Wang (U.S. PGPUB 20170150212).
With respect to claim 1, Tytgat et al. disclose a method for determining a 3D model of a surface, executed by a 3D model determination device, comprising:
-    obtaining a plurality of 2D+Z images of said surface from respective 2D+Z image sources (page 5, lines 25-29, The 2D+z data together with the associated camera calibration data are denoted P1 to Pn and can e.g. be provided by one or more stereo cameras or other cameras suited for outputting 2D+z data such as time of flight cameras or structured light cameras),
-    determining, in function of the 2D+Z images, implicit surface data modeling said surface, wherein the implicit surface data specify, for respective sample points of a 3D field, a distance between said sample point and said surface and a 2D+Z image source identifier associated with said sample point (page 8, lines 10-15, the distance of a corner point of a cube of the octree, to the 3D surface of the model is estimated, by projecting this current 3D corner point to the image planes of the respective (virtual) cameras cam1 to camn),
-    determining a plurality of surface points in function of the implicit surface data (page 9, lines 15-20, The ISO surface which will be used in embodiments of this invention is then generated by selecting, per octree corner point, one of the n calculated values of the distance d′, based upon a reliability metric, as will be further explained in a next paragraph. For each corner point of the octree, a distance value d′ will thus be obtained, which will then be the value of the distance function in this point). However, Tytgat et al. do not expressly disclose:
-    for at least one of said surface points, determining at least one 2D+Z image source associated with said vertex in function of the implicit surface data, and at least one texture identifier and 2D texture coordinates associated with said surface point in function of 2D+Z image source modeling data associated with the determined at least one 2D+Z image source.
	Koch et al., who also deal with obtaining images, disclose a method for at least one of said surface points, determining at least one 2D+Z image source associated with A position solver can be used to analyze the textures (such as RGB pixels) in the video sequence frames for the 3-D representation. In some embodiments, the computer system can correlate pixels between each view in which the pixel is visible, paragraph 88, The lighter shaded areas of the figure on the right can represent pixels from a first camera. Similarly, the darker shading on the arm and left leg of the subject can represent pixels from a second camera. Finally, the shading on the right foot of the character can represent pixels from a third camera. As the subject moves through the 3-D virtual space, or as the virtual camera changes position, the pixels used for each frame can be dynamically changed based on the relationship between the virtual camera view and the physical camera views), and at least one texture associated with said surface point in function of 2D+Z image source modeling data associated with the determined at least one 2D+Z image source (paragraph 87, Because pixels from multiple frames of different cameras may be available for each point of surface texture on the 3-D representation of the subject, the computer system can select which of the available pixels is most relevant for the particular view being generated of the 3-D representation of the subject).
	Tytgat et al. and Koch et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method for at least one of said surface points, determining at least one 2D+Z image source associated with said vertex in function of the implicit surface data, and at least one texture associated with said surface point in function of 2D+Z image source modeling data associated with the determined at least one 2D+Z image 
	Wang, who also deals with texture mapping, disclose a method wherein at least one texture identifier and 2D texture coordinates are associated with said surface point (paragraph 31, various panoramic video frames are parsed to determine image texture information of the various panoramic video frames, paragraph 32, the image texture information includes hue elements forming the texture and a correlation of the hue elements, for example a texture ID (Identity). The model information of the spherical model is determined as required; for example, a vertex, a normal vector and spherical texture coordinates of the spherical model are set first, paragraph 38, The information of three vertexes of the triangle is determined according to the texture information, and the vertex information of a plurality of triangles is put into point correspondence to the spherical texture coordinates such as (0, 0) to (1, 1)).
	Tytgat et al., Koch et al., and Wang are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein at least one texture identifier and 2D texture 
	With respect to claim 2, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, wherein determining the implicit surface data comprises selecting one of the 2D+Z image sources as the most reliable 2D+Z image source for a sample point (Tytgat et al.: page 9, lines 15-17, the ISO surface which will be used in embodiments of this invention is then generated by selecting, per octree corner point, one of the n calculated values of the distance d′, based upon a reliability metric), the distance between said sample point and the surface being determined in function of the 2D+Z image obtained from the selected 2D+Z image source (Tytgat et al.: page 8, lines 23-27, The latter distance is denoted d′ FIG. 5 a, and is itself expressed by means of the following formula d′=z−y  (1) with y being the distance between the corner point C and the camera center A(cam1) of camera 1), the 2D+Z image source identifier associated with said sample point corresponding to the selected 2D+Z image source (Tytgat et al.: page 9, lines 1-2, with y being the distance between the corner point C and the camera center A(cam1) of camera 1 with z being the depth, as found from the projection pixel data (xpp1,ypp1) in projection plane pp1 from Cp1).
	With respect to claim 3, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, comprising obtaining reliability information from said 2D+Z image sources (Tytgat et al.: page 6, lines 13-14, The respective reliability data are denoted R1 to Rn and can be directly provided by the stereo cameras cam1 to camn), and determining said implicit surface data in function of said reliability information (Tytgat et al.: page 6, lines 19-20, A 3D ISO surface model is then built, using a combination of the 2D+Z data information along with their associated reliability input metrics).
With respect to claim 4, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, wherein determining at least one 2D +Z image source associated with a surface point comprises selecting the 2D+Z image source identifier of a sample point which has the smallest absolute distance to the surface among a set of sample points in the neighborhood of the surface point (Koch et al.: paragraph 87, when new camera views of the 3-D representation of the subject in 3-D virtual space are created, the real-world camera views from the original camera photography that are most closely related to what would be seen through the virtual camera views can be used). It would have been obvious to determine at least one 2D +Z image source associated with a surface point comprises selecting the 2D+Z image source identifier of a sample point which has the smallest absolute distance to the surface among a set of sample points in the neighborhood of the surface point because the geometry of the 3-D representation of the subject will not always be perfect. Because the geometry is not perfect, any misalignment between the geometry and the photographed images used to reconstruct texture will show up negatively, or may at least produce adverse effects in the final visual effects shot (paragraph 87 of Koch et al.).
With respect to claim 5, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, wherein determining 2D texture coordinates The viewpoint matrices include a current conversion matrix, a projection matrix, an orientation matrix and a final conversion matrix, paragraph 51, the model adjusting information corresponding to the spherical model is determined according to the viewpoint matrices). It would have been obvious to determine 2D texture coordinates associated with a surface point comprises projecting said surface point to an image plane of the identified 2D+Z image source, in function of said 2D+Z image source modeling data which specify a modelview matrix and a projection matrix because effective interaction of the user with the panoramic video sources and the advantages of the panoramic videos with respect to common videos are reflected (paragraph 55 of Wang).
With respect to claim 6, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, comprising determining a parameterized 3D model having a weighted multi-textures format in function of the determined surface points, texture identifiers and 2D texture coordinates (Wang: paragraph 56, the panoramic video frames are parsed to determine the image texture information of the various panoramic video frames, and the image texture information is put in point correspondence to the graphic texture coordinates according to the normal vector and the vertex of the spherical mode, thereby realizing binding of the panoramic video frames and the spherical modes). It would have been obvious to determine a parameterized 3D model having a weighted multi-textures format in function of the 
	With respect to claim 7, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, comprising determining successive 3D models of said surface at a rate of at least 10 3D models per second (Tytgat et al.: page 1, lines 27-29, fast enough for real-time 3D model generation, page 2, lines 1-2, 3D model is to be adapted to match as close as possible real-time video input data, which generally have a frame rote of e.g. 30 frames per second).
	With respect to claim 8, Tytgat et al. as modified by Koch et al. and Wang disclose the method according to claim 1, comprising transmitting the determined 3D model to a rendering device (Tytgat et al.: page 4, lines 3-4, Fig. 5a schematically explains an implementation for estimating values of a distance used in embodiments of the device of Fig. 2, page 5, lines 4-6, The functions of the various elements shown in the figures, may be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software).
With respect to claim 9, Tytgat et al. as modified by Koch et al. and Wang disclose a computer program comprising instructions for performing the method of claim 1 when said instructions are executed by a computer (Tytgat et al.: page 5, lines 1-3, various processes which may be substantially represented in computer readable medium and so executed by a computer or processor).
Fig. 5a schematically explains an implementation for estimating values of a distance used in embodiments of the device of Fig. 2) for determining a 3D model of a surface, comprising a processor and a memory (Tytgat et al.: page 5, lines 1-3, various processes which may be substantially represented in computer readable medium and so executed by a computer or processor) configured for executing the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 11, Tytgat et al. as modified by Koch et al. and Wang disclose system comprising a 3D model determination device according to claim 10 and a plurality of 2D+Z image sources (Tytgat et al.: page 5, lines 22-25, FIG. 1 a shows a high level embodiment of an arrangement A for generating a 3D model, out of a number n of 2D+z+reliability and calibration data pertaining to n respective equivalent cameras cam1 to camn used for the determination of these 2D+z data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20150363970 to Spinella-Mamo et al. for a method of capturing images and creating a 3D model from a signed distance function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
6/14/21